

Exhibit 10.1


SECOND AMENDMENT
TO THE
SJW GROUP
LONG-TERM INCENTIVE PLAN
(As Amended and Restated July 29, 2015)
WHEREAS, SJW Group (the “Corporation”) maintains the SJW Group Long-Term
Incentive Plan, as amended and restated on July 29, 2015 and as subsequently
amended on November 15, 2016 (the “Plan”); and
WHEREAS, the Corporation wishes to amend the Plan to include new performance
goals.
NOW, THEREFORE, the Plan is hereby amended as follows to be effective as of
October 28, 2020:
1.The definition for “Performance Goals” in Section Y of the Appendix to the
Plan is hereby deleted in its entirety and replaced with the following in lieu
thereof:
Y. Performance Goals shall mean any of the following performance criteria upon
which the vesting of one or more Awards under the Plan may be based: (i) pre-tax
or after-tax earnings, profit or net income; (ii) revenue or revenue growth;
(iii) earnings per share; (iv) return on assets, capital, shareholder equity or
rate base; (v) total shareholder return; (vi) gross or net profit margin; (vii)
cash flow, operating cash flow or free cash flow; (viii) approved rate
increases; (ix) earnings or operating income before interest, taxes,
depreciation, amortization and/or charges for stock-based compensation; (x)
increases in customer base; (xi) operating income, net operating income or net
operating income after recorded tax expense; (xii) operating profit, net
operating profit or net operating profit after recorded tax expense; (xiii)
operating margin; (xiv) cost reductions or other expense control objectives;
(xv) market price of the Common Stock, whether measured in absolute terms or in
relationship to earnings or operating income; (xvi) compliance with applicable
environmental requirements or applicable regulatory requirements; (xvii) budget
objectives; (xviii) working capital; (xix) mergers, acquisitions or
divestitures; (xx) attainment of water industry objectives measured in terms of
water quality, service, reliability and efficiency; (xxi) measures of customer
satisfaction; (xxii) property purchases or sales; (xxiii) construction goals;
(xxiv) plant utilization or capacity; (xxv) litigation or regulatory resolution
goals; (xxvi) rate base objectives; (xxvii) credit rating; (xxviii) application
approvals; (xxix) economic value added; (xxx) productivity goals; (xxxi) capital
budget or capital expenditures; (xxxii) objectives tied to capital growth;
(xxxiii) human capital measures or metrics; (xxxiv) strategic plan development
and implementation and/or achievement of synergy targets; (xxxv) environmental,
social and governance efforts and improvements; and (xxxvi) operational and
organization goals. Each performance criteria may be based upon the attainment
of specified levels of the Corporation’s performance under one or more of the
measures described above either in terms of the Corporation’s performance or in
relation to the performance of other entities and may also be based on the
performance of any of the Corporation’s business units or divisions or any
Parent or Subsidiary. In addition, one or more of


 
 
 




--------------------------------------------------------------------------------




such performance criteria may be measured in terms of percentage achievement of
the budgeted amounts established for those criteria. Each applicable Performance
Goal may include a minimum threshold level of performance below which no Award
will be earned, levels of performance at which specified portions of an Award
will be earned and a maximum level of performance at which an Award will be
fully earned. Each applicable performance goal may provide for appropriate
adjustments or exclusions for one or more of the following items: (a) asset
impairments or write-downs; (b) litigation and governmental investigation
expenses, and amounts paid with respect to judgments, verdicts and settlements
in connection therewith; (c) the effect of changes in tax law, accounting
principles, any public utility commission rules and regulations or any other
such laws, regulations or provisions affecting reported results; (d) accruals
for reorganization and restructuring programs; (e) costs and expenses incurred
in connection with mergers and acquisitions; (f) any extraordinary or
nonrecurring items; (g) bonus or incentive compensation costs and expenses
associated with cash-based awards made under the Plan, the Corporation’s
Executive Officer Short-Term Incentive Plan, or other cash-paid bonus or
incentive compensation plans or arrangements of the Corporation or any Parent or
Subsidiary; (h) items of income, gain, loss or expense attributable, in the year
of acquisition, to the operations of any business acquired by the Corporation or
any Parent or Subsidiary; (i) items of income, gain, loss or expense
attributable to any joint venture in which the Corporation or any Parent or
Subsidiary participates; (j) items of income, gain, loss or expense attributable
to one or more business operations divested by the Corporation or any Parent or
Subsidiary or the gain or loss realized upon the sale of any such business or
the assets thereof; and (k) the effects of any corporate transaction, such as a
merger, consolidation, separation or reorganization.
2.    Except as expressly modified by this Second Amendment, all the terms and
provisions of the Plan shall continue to remain in full force and effect.
[Signature Page Follows]




 
2
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation has caused this Second Amendment to be
executed on October 28, 2020.


SJW Group


By: /s/ Eric W. Thornburg_________
Name: Eric W. Thornburg
Title: Chief Executive Officer, President and Chairman
    




[Signature Page to the Second Amendment to the Long-Term Incentive Plan]

